                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA

 In Re:                                          )
                                                 )
          ANTWONE CALLOWAY and                   )   CASE NO.: 19-40482
          NAKITA CALLOWAY,                       )   CHAPTER 13
                                                 )
          Debtors.                               )
                                                 )




                     WITHDRAWAL OF OBJECTION TO CONFIRMATION




          TitleMax of Alabama, Inc. (“TitleMax”) withdraws its Objection to Confirmation (Doc. 28)
 and Amended Objection to Confirmation (Doc. 36). In support thereof, TitleMax states that the
 Debtor filed an Amended Plan (Doc. 57) providing for surrender of the 2007 Chevrolet Tahoe to
 TitleMax. Accordingly, TitleMax’s objection is moot.

                                                     Respectfully Submitted,


                                                     /s Jeffrey L. Ingram
                                                     Jeffrey L. Ingram, Esq.

 OF COUNSEL:

 GALESE & INGRAM, P.C.
 800 Shades Creek Pkwy, Suite 300
 Birmingham, Alabama 35209
 Tel: (205) 870-0663
 Fax: (205) 870-0681




Case 19-40482-JJR13        Doc 59    Filed 09/03/19 Entered 09/03/19 10:19:32          Desc Main
                                    Document      Page 1 of 2
                                 CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the above and foregoing pleading by upon all
 counsel of record through the Court’s electronic filing system and U.S. Mail on this 3rd day of
 September, 2019 as follows:

 Debtor’s Attorney
 Leroy A. Cobb
 P.O. Box 306
 Anniston, AL 36202
 Cobblawfirm@gmail.com

 Bankruptcy Trustee
 Linda Baker Gore
 P.O. Box 1338
 Gadsden, AL 35902
 noticetrustee@ch13gadsden.com

 Antwone Calloway
 Nakita Calloway
 2423 Gunnels Lane
 Oxford, AL 36203

                                                             /s Jeffrey L. Ingram




Case 19-40482-JJR13        Doc 59    Filed 09/03/19 Entered 09/03/19 10:19:32            Desc Main
                                    Document      Page 2 of 2
